DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 29, 2018, claim(s) 24-43 are pending in this application; of these claims 24, 41, 42, and 43 are in independent form.  Claims 1-23 have been cancelled; and claims 24-43 are new.

Response to Amendment
	The preliminary amendments filed August 29, 2018 are acknowledged and have been entered into the record.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The drawing(s) filed on April 11, 2018 are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: The mentions of “SEQ ID NO:” should be enclosed within parenthesis.  For example, proper format is “(SEQ ID NO: 1)” to prevent problems during printing or optical .
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The browser-executable code is located on page 13 line 31 of Applicant’s Specification.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent April 11, 2018 is/are acknowledged and the references contained therein have been considered by the Examiner.
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See, for example, page 2 of Applicant’s Specification which describes Hirota et al. 2012 and Huang et al 2010; page 21 for Singh et al. 2013, Li & Durbin 2010, 

Claim Objections
Claims 24-43 objected to because of the following informalities:  claims 24, 37, 39, 41, 42, and 43 each recite “-log10(p-value)” a plurality of times.  However, during printing of the claim, it would be unclear whether the applicant intends the dash to represent a negative sign or a hyphenation.  The Examiner suggests expressly using the term “negative” instead of a negation symbol.  Claims 25-36,  38, and 40 are objected to because they depend from base claims that have the objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Note that claims 41-43 are not rejected under 35 U.S.C. 101.

As to claim 24, the claim(s) recite(s) prediction and comparison in steps (ii) and (iii), which is a mental process. This judicial exception is not integrated into a practical application because the determining step (i) is insignificant pre-solution activity. The claim(s) does/do not include additional elements that are sufficient to 

As to claim 24, a method for predicting palm oil yield of a test oil palm plant, the method comprising the steps of:
(i) determining, from a sample of a test oil palm plant of a population of oil palm plants, at least a first single nucleotide polymorphism (SNP) genotype of the test oil palm plant, (MPEP 2106.05(g) “mere data gathering” with evidence for this from Applicant’s Specification page 2 lines 23-25 that it is well-understood routine and conventional as in MPEP 2106.05(d); note that it is also routine and conventional because of numerous cited references involving data gathering from the oil palm plant, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1) the first SNP genotype corresponding to a first SNP marker, the first SNP marker (a) being located in a first quantitative trait locus (QTL) for a high-oil-production trait and (b) being associated, after stratification and kinship correction, with the high-oil-production trait with a genome-wide –log10(p-value) of at least 7.0 in the population or having a linkage disequilibrium r2 value of at least 0.2 with respect to a first other SNP marker that is linked thereto and associated, after stratification and kinship correction, with the 10(p-value) of at least 7.0 in the population (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
(ii) comparing the first SNP genotype of the test oil palm plant to a corresponding first reference SNP genotype indicative of the high-oil-production trait in the same genetic background as the population (MPEP 2106.04(a)(2) III: “Mental Processes”); and
(iii) predicting palm oil yield of the test oil palm plant based on the extent to which the first SNP genotype of the test oil palm plant matches the corresponding first reference SNP genotype, (MPEP 2106.04(a)(2) III: “Mental Processes”)
wherein the first QTL is a region of the oil palm genome corresponding to one of (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”):
(1) QTL region 1, extending from nucleotide 1516571 to 4215826 of chromosome 2 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”; this argument is applicable to the remaining limitations);
(2) QTL region 2, extending from nucleotide 4858549 to 5594262 of chromosome 2;
(3) QTL region 3, extending from nucleotide 33949264 to 34110104 of chromosome 2;
(4) QTL region 4, extending from nucleotide 43405853 to 43834266 of chromosome 3;
(5) QTL region 5, extending from nucleotide 44126148 to 44193097 of chromosome 3;

(7) QTL region 7, extending from nucleotide 33 166529 to 33451554 of chromosome 4;
(8) QTL region 8, extending from nucleotide 35906266 to 36257708 of chromosome 7;
(9) QTL region 9, extending from nucleotide 29233675 to 29612202 of chromosome 10;
(10) QTL region 10, extending from nucleotide 13470988 to 13734716 of chromosome 11;
(11) QTL region 11, extending from nucleotide 24620951 to 24989005 of chromosome 13; or
(12) QTL region 12, extending from nucleotide 6941783 to 7160542 of chromosome 15.

As to claim 25,  (this claim is the follows the same analysis as the claims from which it depends) the method of claim 24, wherein the high-oil-production trait comprises decreased shell-to-fruit, increased mesocarp-to-fruit, or a combination thereof, in tenera oil palm plants (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1).

As to claim 26, the method of claim 25, (this claim is the follows the same analysis as the claims from which it depends) wherein the high-oil-production trait comprises decreased shell-to-fruit and increased mesocarp-to-fruit in tenera oil palm plants (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1).

As to claim 27, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to one of QTL regions 1, 2, 3, 4, 5, 6, 7, or 10 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises decreased shell-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a genotype model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 28, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to one of QTL regions 1, 8, 9, 11, or 12 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises increased mesocarp-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a genotype model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 29, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to QTL region 1 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises decreased shell-to-fruit and increased mesocarp-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a genotype model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 30, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to QTL region 1 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
(this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a dominant model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 31, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to QTL region 1 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises decreased shell-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a recessive model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 32, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to QTL region 1 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises increased mesocarp-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a recessive model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

(this claim is the follows the same analysis as the claims from which it depends), wherein:
the first QTL corresponds to QTL region 1 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”);
the high-oil-production trait comprises decreased shell-to-fruit and increased mesocarp-to-fruit (this limitation renders the data gathering more specific, but it is still merely data gathering; see MPEP 2106.05(g) “mere data gathering”; note that it is routine and conventional because of numerous cited references involving data gathering from palm plant resources, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1); and
step (iii) further comprises applying a recessive model, thereby predicting the palm oil yield of the test oil palm plant (this is part of the abstract idea of a mental process; MPEP 2106.04(a)(2) III.c: “using a computer as a tool to perform a mental process”).

As to claim 34, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein the test oil palm plant is a tenera candidate agricultural production plant, production phase plant, a mature palm, a mature mother palm, or a mature pollen donor (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”).

(this claim is the follows the same analysis as the claims from which it depends), wherein the test oil palm plant is a plant for mother palm selection and propagation, a plant for introgressed mother palm selection and propagation, or a plant for pollen donor selection and propagation (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”).

As to claim 36, the method of claim 24 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”), wherein the test oil palm plant is a seed, a seedling, a nursery phase plant, an immature phase plant, a cell culture plant, a zygotic embryo culture plant, or a somatic tissue culture plant (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”).

As to claim 37, the method of claim 24 (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”), wherein:
step (i) further comprises determining, from the sample of the test oil palm plant, at least a second SNP genotype of the test oil palm plant (MPEP 2106.05(g) “mere data gathering” with evidence from Applicant’s Specification page 2 lines 19-21 that it is well-understood routine and conventional as in MPEP 2106.05(d); note that it is also routine and conventional because of numerous cited references involving data gathering from the oil palm plant, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1), the second SNP genotype corresponding to a second SNP marker, the second SNP marker (a) being located in a second QTL for the high-oil- production trait and (b) being associated, after stratification and kinship correction, with the high- oil-production trait with a genome-wide –log10(p-value) of at least 7.0 in the population or having a linkage disequilibrium r2 value of at least 0.2 with respect to a second other SNP marker that is linked thereto and associated, after stratification and kinship correction, with the high-oil-production trait with a genome-wide –log10(p-value) of at least 7.0 in the population (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”); and
step (ii) further comprises comparing the second SNP genotype of the test oil palm plant to a corresponding second reference SNP genotype indicative of the high-oil-production trait in the same genetic background as the population (MPEP 2106.04(a)(2) III: “Mental Processes”),
wherein the second QTL corresponds to one of QTL regions 1 to 12, with the proviso that the first QTL and the second QTL correspond to different QTL regions (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”).

As to claim 38, the method of claim 37 (this claim is the follows the same analysis as the claims from which it depends), wherein step (iii) further comprises predicting palm oil yield of the test oil palm plant based on the extent to which the second SNP genotype of the test oil palm plant matches the (MPEP 2106.04(a)(2) III: “Mental Processes”).

As to claim 39, the method of claim 24 (this claim is the follows the same analysis as the claims from which it depends), wherein:
step (i) further comprises determining, from the sample of the test oil palm plant (MPEP 2106.05(g) “mere data gathering” with evidence from Applicant’s Specification page 2 lines 19-21 that it is well-understood routine and conventional as in MPEP 2106.05(d); note that it is also routine and conventional because of numerous cited references involving data gathering from the oil palm plant, such as WO 2015/174825 A1, WO 2011/084047 A2, WO 2010/146357 A1, US 2010/0138951 A1, US 2013/0066088, US 2014/0249046 A1, US 2013/0247249 A1, US 2015/0037793 A1, and  EP 2787004 A1), at least a third SNP genotype to a twelfth SNP genotype of the test oil palm plant, the third SNP genotype to the twelfth SNP genotype corresponding to a third SNP marker to a twelfth SNP marker, respectively, the third SNP marker to the twelfth SNP marker (a) being located in a third QTL to a twelfth QTL, respectively, for the high-oil-production trait and (b) being associated, after stratification and kinship correction, with the high-oil-production trait with a genome-wide –log10(p-value) of at least 7.0 in the population or having linkage disequilibrium r2 values of at least 0.2 with respect to a third other SNP marker to a twelfth other SNP marker, respectively, that are linked thereto and associated, after stratification and kinship correction, with the high-oil- production trait with a genome-wide –log10(p-value) of at least 7.0 in the (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”); and
step (ii) further comprises comparing the third SNP genotype to the twelfth SNP genotype of the test oil palm plant to a corresponding third reference SNP genotype to a corresponding twelfth reference SNP genotype, respectively, indicative of the high-oil-production trait in the same genetic background as the population (MPEP 2106.04(a)(2) III: “Mental Processes”),
wherein the third QTL to the twelfth QTL each correspond to one of QTL regions 1 to 12, with the proviso that the first QTL to the twelfth QTL each correspond to different QTL regions (MPEP 2106.05(g) “selecting a particular data source or type of data to be manipulated”).

As to claim 40, the method of claim 39 (this claim is the follows the same analysis as the claims from which it depends), wherein step (iii) further comprises predicting palm oil yield of the test oil palm plant based on the extent to which the third SNP genotype to the twelfth SNP genotype of the test oil palm plant match the corresponding third reference SNP genotype to the corresponding twelfth reference SNP genotype, respectively (MPEP 2106.04(a)(2) III: “Mental Processes”).

Allowable Subject Matter
Claims 41-43 are objected to, but would be allowable if amended to address the claim objection.  The following is a statement of reasons for the indication of allowable subject matter:
for agricultural production of palm oil” (emphasis added).
The closest prior art is:  WO 2015/174825 A1 (hereinafter referred to as “Cheah”):  Cheah teaches a method for predicting palm oil yield of a test oil palm plant, the method comprising the steps of:
(i) determining, from a sample (Cheah page 5 lines 15-24: determining, from a sample of a plant) of a test oil palm plant of a population of oil palm plants (Cheah page 16 lines 11-23: of a oil palm plant of the genus Elais), at least a first single nucleotide polymorphism (SNP) genotype of the test oil palm plant (Cheah page 5 lines 15-24: determining, from a sample of a plant, a single nucleotide polymorphism), the first SNP genotype corresponding to a first SNP marker (Cheah page 5 lines 15-24: a SNP is a marker correlated with characteristics), the first SNP marker (a) being located in a first quantitative trait locus (QTL) for a high-oil-production trait (Cheah page 18 lines 5-14: the alleles of the markers are located on quantitative trait locus regions and (b) being associated (Cheah page 21 lines 8-16: association by a disequilibrium test), after stratification and kinship correction (Cheah page 21 lines 4-7: grouping and sibship correction), with the high-oil-production trait with a genome-wide –log10(p-value) of at least 3.0 in the population or having a linkage 2 value of at least 0.2 with respect to a first other SNP marker that is linked thereto and associated (Cheah page 32 lines 13-21 and Table 3 show the result of applying a p-value to a threshold and various r2 disequilibrium values corresponding to sequences having SNP markers), after stratification and kinship correction  (Cheah Page 21 lines 8-16 applying kinship correction during statistical analysis), with the high-oil-production trait with a genome-wide -log10(p-value) of at least 3.0 in the population (Table 4: applying a genome-wide comparison to high-oil production traits);
(ii) comparing the first SNP genotype of the test oil palm plant to a corresponding first reference SNP genotype indicative of the high-oil-production trait in the same genetic background as the population (Cheah page 5 lines 15-24: comparing SNP genotypes of the oil palm plant to a reference SNP to indicate characteristic traits suggesting high oil production); and
(iii) predicting palm oil yield of the test oil palm plant based on the extent to which the first SNP genotype of the test oil palm plant matches the corresponding first reference SNP genotype (Cheah page 23 lines 18-24: predicting, using the SNPs and QTLs, the test oil palm plant yield), wherein the first QTL is a region of the oil palm genome corresponding to one of (this element is claimed in the alternative and only one element needs to be mapped):
However, Cheah does not teach wherein one the QTL regions are any of the regions specified in the claim.  The Examiner obtained the sequence information from Cheah’s WIPO disclosure and aligned the sequences in Cheah against the sequences in the Elaeis guineensis genome and confirmed that the 12 sequences 
The following sequences were checked:
XM_019849535.2; XR_003802454.1; XM_010913249.2; XM_010912933.1; XM_010909801.1; XR_003799932.1; XM_029265395.1; AJ271999.1; AJ271996.1; AJ271998.1; AJ272000.1; EF070204.2; AJ271997.1; XR_002165721.2; XM_010907147.2; KJ830451.1; XR_003799316.1; XM_010940909.2; XM_019848790.2; XM_019853651.1; KJ830374.1; XM_019853269.2; XR_003799218.1; HE661587.1; KJ830376.1; AJ272001.1; XR_834076.1; KF142646.1; XR_003798722.1; XR_002163304.2; XM_019848290.2; XR_003798692.1; XR_002163344.2; XR_002163340.1; XR_829771.1; XR_829763.1; XM_019850401.2; XR_003800112.1; XM_029267344.1; XR_003800414.1; XR_833786.3; XM_010938091.3; XM_010906283.3; XM_010906282.3; XM_010906281.3; XM_010935411.3; XR_830385.3; XM_010913805.3; XR_829765.3; XM_010922773.3; 
Because the set of regions taught by Cheah and the set of region in Applicant’s claims are mutually exclusive sets, the Applicant has a surprising result enabled by Figures 4-7 and the Applicant’s disclosure.

Regarding WO 2011/084047 A2:  This reference is directed to a similar problem of improving yield by predicting characteristics of the oil palm plant.  However, none of the disclosed sequences lie within the claimed quantitative trait loci.  The following alignments of the disclosed sequences were checked:  XM_010925728.3; XM_010925727.3; XM_029266562.1; XM_029266561.1; 

Regarding WO 2010/146357 A1:  This reference is directed to a similar problem of improving yield by predicting endocarp thickness of the oil palm plant.  However, it does not teach all of the steps of the claimed method do not mention quantitative trait loci.
	Regarding US 2010/0138951 A1:   This reference is directed to a similar problem of improving yield by predicting characteristics of the oil palm plant.  However, it does not teach all of the steps of the claimed method do not mention quantitative trait loci.
	Regarding US 2013/0066088 A1: this reference is in the field of determining palm oil yield, but uses proteomic techniques.
Regarding US 2014/0249046 A1, this reference is in the field of determining palm oil yield, but uses SSR markers instead of SNPs.
Regarding US 2013/0247249 A1, the reference teaches a gene controlling shell phenotype in oil palm, but that gene is not located in one of the quantitative trait loci on Chromosome 2.
Regarding US 2015/0037793 A1, the reference teaches uses restriction mapping for determining shell phenotype instead of the claimed method of using quantitative trait loci.
Regarding EP 2787004 A1, the reference teaches predicting palm oil yield using epigenetic methylation markers instead of SNPs and quantitative trait loci.

Regarding potential double-patenting rejections:

US 2018/0346997 A1: This reference would have been subject to a provisional non-statutory double patenting rejection, but the claimed quantitative trail loci of the instant application are a disjoint set from that of the reference claims.
US 2018/0230553 A1:  This reference has similar inventors, though not the same inventive entity, as the instant Application.  However, the invention does not claim specific quantitative trait loci.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0024388 A1:  Discloses a gene related to oil production in the oil palm plant.
The following prior art were cited in related cases:
Pootakham, Wirulda, Pichahpuk Uthaipaisanwong, Duangjai Sangsrakru, Thippawan Yoocha, Somvong Tragoonrung, and Sithichoke Tangphatsornruang. "Development and characterization of single‐nucleotide polymorphism markers from 454 transcriptome sequences in oil palm (Elaeis guineensis)." Plant Breeding 132, no. 6 (2013): 711-717.

Singh, Rajinder, Jayanthi Nagappan, Soon-Guan Tan, Jothi Malar Panandam, and Suan Choo Cheah. "Development of simple sequence repeat (SSR) markers for oil palm and their application in genetic mapping and fingerprinting of tissue culture clones." Asia Pacific Journal of Molecular Biology & Biotechnology 15, no. 3 (2007): 121-131.
Singh, Rajinder, Noorhariza Mohd Zaki, Ngoot-Chin Ting, Rozana Rosli, Soon-Guan Tan, Eng-Ti Leslie Low, Maizura Ithnin, and Suan-Choo Cheah. "Exploiting an oil palm EST database for the development of gene-derived SSR markers and their exploitation for assessment of genetic diversity." Biologia 63, no. 2 (2008): 227-235.
Singh, Rajinder, Soon Guan Tan, J. M. Panandam, Rahimah A. Rahman, and Suan Choo Cheah. "Identification of cDNA-RFLP markers and their use for molecular mapping in oil palm (Elaeis guineensis)." AsPac J Mol Biol Biotechnol 16, no. 3 (2008): 53-63.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 27, 2021